Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There are numerous elements recited in the claims which lack an associated description in the specification.  The examiner will attempt to identify all such limitations, but applicant is encouraged to review the claims and ensure there is an appropriate description in the specification for all the claimed limitations.
Claim 1 recites a particular frequency range for the RF/Voltage source, but there is no associated description in the specification.  Paragraph [0043] of the printed publication mentions that certain cancers may be treated with 200KHz or 150KHz frequencies, but there is no disclosure of a specific rage of 100-500kHz for the voltage source.  Also, there is no express disclosure of the particular phase shift from 0-360 degrees in the specification, no discussion of the ratio of evanescent waves to travelling waves, no specific discussion of the range for dielectric constants and no specific discussion of the range of electric field strengths as recited in claim 1. 
There is no specific disclosure in the specification of the materials used as an insulator as recited in claim 5.  As with claim 1, there is no disclosure in the description of the specific frequency range recited in claim 9.  There is no discussion in the description of the application of more than one RF frequency applied simultaneously or sequentially as recited in claim 10, and no discussion of the modulation of the RF source as recited in claim 11.  There is no discussion in the description of an impedance matching network as recited in claim 12, no discussion of the apparatus being used in other cancer treatments as recited in claim 14, and no discussion of the configuration for the pair of planar conductive regions as recited in claim 15.
Similar to claim 1, there is no discussion in the description of the same elements (e.g.  frequency range, phase shift, ratio of waves, dielectric constant and electric field strength) in claim 16.  Claims 19, and 22-27 recite limitations that are not discussed in the description as addressed in the above claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks proper antecedent basis for “the RF/voltage sources”, particularly since antecedent basis exists for “an RF/voltage source”.  Claims 2, 3, 4, 6 and 15 all lack proper antecedent basis for “the pair of conductive regions”, which should read “the pair of planar conductive regions” to maintain consistency of the claim language.  Claim 2 also should read “conductive regions is configured as” for clarity.  Claim 9 is unclear with the scope of the claim, particularly in that it seeks to narrow a range with values that are not within the range recited in claim 1, from which claim 9 depends.  Claim 14 is unclear with the phrase “is provided with other cancer treatments”, particularly in that it is not clear how the apparatus may be provided with those treatments.  It would appear more clear to recite the apparatus “is configured to be used in conjunction with other cancer treatments” or similar language.  Claim 22 should apparently read “treating solid tumors”, not “threating”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian et al (2019/0133683).
	Matloubian et al disclose an apparatus for the application of a plurality of evanescent waves to tissue comprising an RF source (para. [0006]) with the ability to shift phase (para. [0007], for example) and an electrically conducting wire (516) coupled to the output (Figures).  There is a pair of planar conductive regions (520,530, for example) configured at a voltage differential with a local region in a vicinity of a spatial volume, the planar conductive regions separated by a non-conductive gap.  The device creates an electric field distribution such that the spatial volume positioned within a vicinity of biological tissue provides a higher strength electric field than a region outside the spatial volume (para. [0006], for example).  Maltubian fails to disclose the specific phase shift range, the specific dielectric constant ratio and the specific field strength range recited in the instant application claims.  It is noted that none of these features are expressly addressed in the description of the invention, and these limitations exist only in the claims.  The examiner maintains that one of ordinary skill in the art would obviously recognize the various parameters that may be adjusted/controlled to provide an efficacious treatment of tissue.  That applicant fails to disclose any criticality or unexpected result associated with these parameters, and fails to even address these parameters in the specification, is considered an indication that these parameters would be obvious to the skilled artisan and need not be specifically disclosed or addressed to enable one of ordinary skill in the art to make and/or use the invention.  The Maltoubian et al system is substantially identical to the instantly disclosed invention and is used in the same manner to create evanescent waves to treat specific tumor sites while sparing surrounding tissue.
	Regarding claim 2, the conductive regions are configured as an evanescent wave generator (Abstract, for example).  Regarding claim 3, Maltoubian et al disclose a plurality of reactive fields including near field (i.e. evanescent) waves and travelling waves (claim 1, for example).  Regarding claims 4 and 5 see paragraph [0055], for example.  Regarding claim 6, see Figures.  Regarding claim 7, the examiner maintains the Maltoubian et al device has virtually the same structure and function and would obviously, if not inherently, function in the same capacity.  It is again noted there is no express disclosure of the features of claim 7 in applicant’s description.  Regarding claim 8, see Abstract.  Regarding claim 9, see claim 5.  Regarding claims 10 and 11, the examiner maintains these are generally well known modulation and delivery means and one of ordinary skill in the art would obviously be capable of such means to provide effective treatment.  Again, there is no description in applicant’s specification of these features.  Regarding claim 12, Maltoubian et al disclose a matching network (para. [0044], for example) and applicant fails to address this limitation in the description.  Regarding claim 13, see Abstract and paragraph [0006].  Regarding claim 14, see claim 11 of Maltoubian et al.  Regarding claim 15, see Figures.  Also note again the lack of description in the specification.
	Claims 16-27 recite limitations substantially analogous to those addressed with respect to claims 1-15 above, and the Maltoubian et al reference reads on these limitations in the same manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palti (7,805,201 and 6,868,289) and Franconi et al (5,186,181) disclose other devices for generating electric fields to treat tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/December 2, 2022